ORDER AMENDING MEMORANDUM AND DENYING PETITION FOR REHEARING BY THE PANEL AND EN BANC
The unpublished memorandum disposition filed on March 5, 2007 is AMENDED as follows:
*807First sentence of second paragraph: Delete footnote 1.
After the first sentence of the third paragraph: Insert “The evidence also does not compel the conclusion that Pham has a well-founded fear of future persecution on account of being a close relative of a former military officer who was confined in a re-education camp.”
At the end of this new sentence in the third paragraph, insert footnote 1: “Pham’s references to this ground in her brief to the BIA on remand were ‘sufficient to put the BIA on notice ... and the agency had an opportunity to pass on this issue.’ Kaganovich v. Gonzales, 470 F.3d 894, 897 (9th Cir.2006) (internal quotation marks and citation omitted).”
With this amendment, the panel has voted to deny Petitioner’s petition for rehearing. Judge B. Fletcher recommends denial of the petition for rehearing en banc and Judges Clifton and Ikuta vote to deny it.
The full court has been advised of the petition for rehearing en banc, and no judge of the court has requested a vote on it. Fed. R.App. P. 35.
The petition for rehearing and petition for rehearing en banc are DENIED.
No further petition for rehearing by the panel or en banc will be entertained.
IT IS SO ORDERED.